Citation Nr: 0515614	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  00-12 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a post-operative partial thyroidectomy.

3.  Entitlement to a compensable evaluation for diverticulum 
of the right hypopharynx.

4.  Entitlement to a compensable evaluation for tinea pedis.

5.  Entitlement to a compensable rating for vasomotor 
rhinitis from April 26, 1999 to May 10, 2004, and to a rating 
in excess of 30 percent thereafter. 


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  

When the veteran filed his Notice of Disagreement with the 
July 2000 decision noted above, it included the issue of 
entitlement to a compensable rating for vasomotor rhinitis.  
By rating decision in July 2004, the Appeal Management Center 
granted an increase to 30 percent.  As correctly pointed out 
by the RO, the 30 percent represents the maximum schedular 
evaluation under the diagnostic code for allergic or 
vasomotor rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2004).  However, the effective date assigned for the 
increase was May 11, 2004, which leaves the issue of 
entitlement to a compensable rating from April 26, 1999 (date 
of receipt of current reopened claim) to May 10, 2004 in 
appellate status.  Moreover, the veteran submitted a 
statement in September 2004, indicating that he continued to 
disagree with the rating for his rhinitis.  He referred to 
functional impairment associated with his rhinitis and 
claimed that a higher rating is warranted.  A rating in 
excess of 30 percent is possible under the criteria for 
assigning an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1) (2004).  This matter is further addressed in 
the Remand appended to this decision.

The Board's initial review of the appeal occurred in December 
2002, at which time, the Board undertook evidentiary 
development pursuant to 38 C.F.R. § 19.9(a)(2).  In May 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir., 
2003).  Pursuant to VA General Counsel precedent opinion 
interpreting the Federal Circuit's decision, the Board 
adapted a policy to remand the vast majority of evidentiary 
development to the agency of original jurisdiction (AOJ).  
Accordingly, the Board remanded the veteran's appeal in 
October 2003.  Review of the record reveals the RO has 
completed the requested evidentiary development.  

Following a VA examination in May 2004, the examiner 
indicated that the veteran has bilateral hallux valgus 
deformities of the feet secondary to his pes planus.  This 
medical evidence raises a claim for secondary service 
connection for bilateral hallux valgus deformities of the 
feet.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995); see also 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2004).   The Board refers this matter to the RO for all 
indicated development and adjudication.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an increased rating for pes planus 
and compensable ratings for post-operative thyroidectomy, for 
diverticulum of the right hypopharynx, and for tinea pedis; 
all reasonable development necessary for the disposition of 
the appeal of this claim has been completed.

2.  The veteran's service-connected bilateral pes planus is 
manifested by subjective complaints of tenderness on 
palpation of the right Achilles, and objective evidence of 
soft corns on the fourth and fifth toes and very slight 
callous formation medially in both heels; it is not 
productive of a marked deformity, pain on manipulation and 
use accentuated, or indication of swelling on use or 
characteristic callosities, aside from very slight callous 
formation.  

3.  The veteran's service-connected post-operative 
thyroidectomy is manifested by of a well-healed scar of 
approximately 8 to 10 centimeters in length without 
disfigurement, tenderness or pain; there is no medical 
evidence of residual disabling effects on any other organ.  

4.  The veteran's service-connected diverticulum of the right 
hypopharynx is manifested by subjective complaints of feeling 
like there is something in the throat; there is no objective 
medical evidence of obstruction of the esophagus.

5.  The veteran's service-connected tinea pedis is manifested 
by subjective complaints of itching between the toes of both 
feet during flares up two to three times per month for two to 
three days at a time and objective evidence of onychomycosis 
of the fourth and fifth toenails and some scaling and 
irritation between the toes; it is not productive of 
exfoliation, exudation, or itching involving an exposed area 
or extensive area, nor is it manifested by involvement of 
over 5 percent of the entire body or exposed area.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5276 
(2004).

2.  The schedular criteria for a compensable evaluation for 
residuals of the post-operative thyroidectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.119, 
Diagnostic Code 7902 (2004).

3.  The schedular criteria for a compensable evaluation for 
diverticulum of the right hypopharynx have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.31, § 4.114, 
Diagnostic Codes 7203, 7205 (2004).

4.  The schedular criteria for a compensable evaluation for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7 (2004); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(prior to and from August 30, 2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in April 1999 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the July 2000 rating decision, the February 
2000 Statement of the Case (SOC), and the July 2004 
Supplemental Statement of the Case (SSOC) adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim.  The Board observes that the July 
2004 SSOC informed the veteran of the implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the veteran appealed an April 1999 rating 
decision.  Only after that rating action was promulgated, did 
the Appeals Management Center, in April 2004, provide notice 
to the claimant regarding what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), No. 01-944 (U.S. Vet. App. 
June 24, 2004), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC No. 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the April 2004 letter from the 
Appeals Management Center provided to the appellant with the 
first three elements.  Although the letter does not contain 
the language of the fourth element, it does request "enough 
information" so that VA can request all identified records, 
whatever the source.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran thorough VA medical examinations, which 
addressed the applicable rating criteria for the disabilities 
at issue, including the new criteria for skin diseases, such 
as tinea pedis.  That is, the veteran has been afforded 
examinations that are adequate for rating purposes with 
regard to all four issues addressed in this decision and 
there is no duty to provide an additional examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.  
See also Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).

FACTUAL BACKGROUND

VA medical records show no complaints or treatment attributed 
to service connected pes planus, post-operative 
thyroidectomy, diverticulum of the right hypopharynx, or 
tinea pedis since July 1999.  

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in November 1999.  The veteran 
reported that his feet bother him on a daily basis.  His 
ankles swell when he stands or walks for prolonged periods of 
time.  He does not take medication for his foot discomfort.  
He uses toe and foot cream at least three times per week for 
tinea pedis.  He reported he "digs out junk" from between 
his toes and puts cotton in between them.  The veteran 
indicated he takes no thyroid replacements and he denied any 
symptoms, such as palpitations, heat or cold intolerance, 
sleepiness, easy fatigability, or change in weight.  On 
examination there was pes planus bilaterally.  The weight and 
non-weight alignment of the Achilles tendon was good.  There 
was no forefoot or midfoot malalignment.  Bunions were noted, 
particularly on the right.  There was a hallux valgus 
bilaterally.  Dorsiflexion at the first metatarsophalangeal 
was 45 degrees.  There was no abnormal sign of weight 
bearing.  There was some scaling and irritation between the 
toes.  The veteran walked without assistance.  There was a 
well-healed surgical scar anteriorly on the neck, consistent 
with previous thyroid surgery.  The scar was linear and 
approximately 8-10 cm (centimeters).  The examiner stated 
that diverticulum right hypopharynx was not currently causing 
any problems to the veteran.  The examiner found the 
veteran's disabilities had a mild effect on his occupation 
and daily activities.

The veteran underwent a C&P examination in May 2004.  Records 
were unavailable on the day of examination; however. the 
examiner reviewed the records in July and amended the 
examination report.  Current complaints included feeling like 
there was something in the throat.  The veteran denied having 
any food getting stuck in his throat.  He reported occasional 
heartburn once or twice per month, related specifically to 
eating spicy food.  He indicated he occasionally takes 
antacids for relief.  He denied nausea and vomiting.  He 
denied any weight change as a result of any eating disorders.  
The veteran stated he has had pain in the right and left 
metatarsals since he was in the military.  He experiences 
pain, which increases on walking and occurs primarily in the 
metatarsal phalangeal joints bilaterally.  He has painful 
calluses between the fourth and fifth toes.  He stated that 
standing and walking exacerbate the pain.  The veteran 
described himself as a sports fanatic and reported that he 
used to play basketball competitively, but stopped in 2001 
due to foot pain.  He can walk about three quarters of a 
mile, but has to rest.  He has no increased fatigability or 
lack of endurance as a result of flat feet.  He denied 
stiffness, swelling, heat, or redness.  The veteran does not 
use crutches, braces, canes, or corrective shoes.  The 
veteran reported that he has tinea pedis between the toes of 
both feet, which itches and flares up two to three times per 
month for two to three days at a time.  He stated that he has 
not sought podiatric treatment at all.

On examination the neck revealed a well-healed surgical scar 
with nontender and firm tissue in the area, but otherwise, 
the thyroid was completely normal.  Examination of the throat 
was normal.  Examination of the feet revealed the plantar 
skin was normal.  There was thickened, invaginated skin 
between the fourth and fifth toes bilaterally.  There was a 
very slight callous formation medially in both heels.  Both 
feet revealed hallux valgus deformities.  There was a 38-
degree angulation on the right and on the left.  Both first 
metatarsophalangeal joints were mildly erythematous but were 
warm to the touch.  There was evidence of nail thickening of 
the right hallux, which was mild.  There was also thickening 
of the fourth and fifth nails   Examination of the left foot 
revealed onychomycosis of the fourth and fifth toenails and 
thickened skin between the fourth and fifth toes.  The 
Achilles tendons were normal bilaterally without evidence of 
swelling and edema.  There was no dysfunction and no 
limitation of motion of the foot and ankle.  The veteran 
complained of slight tenderness of the right Achilles on 
palpation.   Strength in the calves and anterior tibialis 
musculature was 5/5.  When the veteran stood up, the 
angulation of the ankles was 10 degrees on the left and 5 
degrees on the right.  Both of his shoes were broken down due 
to his gait, but the examiner observed that the veteran had 
no difficulty walking.

The examiner stated that the pes planus deformity was mildly 
disabling with soft corns between the fourth and fifth digits 
most likely related to gait change, which is directly related 
to the pes planus deformity.  The examiner also found 
bilateral hallux valgus deformities, with mild osteoarthritis 
on the right, which were also secondary to the pes planus.  
The examiner concluded that there was no evidence of 
residuals from the status post partial thyroidectomy.  He 
also concluded that there was no evidence of disability 
resulting from the diverticulum of the right hypopharynx.  At 
the time of the examination, there was no evidence of tinea 
pedis; there was onychomycosis, which was not disabling.



LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1 (2004).  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2004).  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In every instance where the schedule 
does not provide a 0 percent evaluation for a diagnostic 
code, a 0 percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim, 
it is allowed.  Id.  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2004).  

The veteran's pes planus is evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, which 
provides that mild pes planus whose symptoms are relieved by 
built-up shoes or arch supports warrants a noncompensable 
evaluation.  Moderate bilateral pes planus, where the weight-
bearing line is over or medial to the great toe, with inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, will be evaluated as 10 percent disabling.  Severe, 
bilateral pes planus, with objective evidence of marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use and characteristic callosities 
warrants a 30 percent evaluation.  A 50 percent evaluation is 
assigned for pronounced, bilateral, acquired pes planus with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's residuals of a post-operative partial 
thyroidectomy are currently evaluated as noncompensable under 
38 C.F.R. § 4.119, Diagnostic Code 7902 (nontoxic adenoma of 
the thyroid gland).  Under this code, a noncompensable 
evaluation is warranted when the disability is without 
disfigurement of the head or neck.  An evaluation of 20 
percent is warranted with disfigurement of the head or neck.  
Symptoms due to pressure on the adjacent organs, such as the 
trachea, larynx, or esophagus, are to be evaluated under the 
diagnostic code for disability 
of that organ, if doing so would result in a higher 
evaluation than using Diagnostic Code 7902.  38 C.F.R. § 
4.119, Diagnostic Code 7902 (2004).

The veteran's diverticulum of the right hypopharynx is 
evaluated as noncompensable under 38 C.F.R. § 4.114, 
Diagnostic Code 7205.  Disabilities under this code are to be 
evaluated as obstruction (stricture).  Diagnostic Code 7203 
(Stricture of the Esophagus) provides for the assignment of a 
30 percent evaluation for moderate stricture of the 
esophagus.  Severe stricture of the esophagus, in which only 
liquids can be swallowed, warrants assignment of a 50 percent 
evaluation.  An 80 percent evaluation is assigned for 
stricture of the esophagus where only liquids can be 
permitted to pass, and where there is a marked impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7203 (2004).

During the pendency of this appeal, changes were made to the 
Schedule for Rating Disabilities for skin disorders, as set 
forth in 38 C.F.R. § 4.118.  Effective August 30, 2002, the 
VA revised the criteria for evaluating skin disabilities.  67 
Fed. Reg. 49590-49599 (2002).  The veteran has been provided 
both sets of criteria by the RO.  The Board notes that 
VAOPGCPREC 3-2000 (April 10, 2000) addresses the situation 
arising when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  The Board should apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change, and after only if more 
favorable.

The veteran's service-connected tinea pedis is currently 
evaluated under Diagnostic Code 7813 (Dermatophytosis).  
Under the provisions of the Rating Schedule in effect prior 
to August 30, 2002, dermatophytosis is rated by analogy to 
eczema under Diagnostic Code 7806.  This code provides a 
noncompensable rating with slight, if any, exfoliation, 
exudation or itching when on a nonexposed surface or small 
area.  A rating of 10 percent is assigned when there is 
exfoliation, exudation, or itching involving an exposed area 
or extensive area.  A rating of 30 percent is assigned when 
there is either constant exudation, constant itching, 
extensive lesions or marked disfigurement.  The maximum 
rating, 50 percent, is assigned when there is either 
ulceration, extensive exfoliation or extensive crusting and 
the disability has systemic or nervous manifestations or it 
is exceptionally repugnant.  

Under the provisions of the rating schedule effective August 
30, 2002, dermatophytosis is evaluated under Diagnostic Code 
7800 as disfigurement of the head, face, or neck; as scars 
under Diagnostic Codes 7801 through Diagnostic Code 7805; or 
as dermatitis under Diagnostic Code 7806; depending on the 
predominant disability.  Since the predominant disability 
from service-connected tinea pedis is dermatitis, Diagnostic 
Code 7806 is for application.  Under the code's new criteria, 
when the disorder covers less than 5 percent of the entire 
body or less than 5 percent of exposed areas are affected, 
and no more than topical therapy is required during the past 
12-month period, a noncompensable rating is assigned.  A 10 
percent rating is assigned when at least 5 percent, but less 
than 20 percent of the entire body is covered; or at least 5 
percent, but less than 20 percent of exposed areas are 
affected; or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that required constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  

ANALYSIS

Pes Planus

The objective evidence in this matter fails to demonstrate 
that the veteran's pes planus warrants a rating higher than 
10 percent.  The pes planus is not productive of a marked 
deformity.  Objective evidence demonstrates in 1999, weight 
and non-weight alignment of the Achilles tendon was observed 
to be good and there was no forefoot or midfoot malalignment.  
Upon the May 2004 examination of the feet, both subjective 
and objective findings indicate the veteran's pes planus is 
not productive swelling or edema, as indicated by the 
veteran's medical history provided in 2004 and confirmed upon 
examination.  The callous formation found upon examination 
was not characteristic of severe pes planus.  It was, in 
fact, described as "very slight" and the corns on the 
fourth and fifth digits were soft.  The veteran's pes planus 
was not found to be productive of pain on manipulation and 
use accentuated.  The veteran complained of only slight 
tenderness on palpation of the right Achilles on physical 
examination of the feet.  The examiner's overall assessment 
of pes planus was that it is only mildly disabling.  For the 
reasons stated above, the Board finds that the veteran does 
not meet or nearly approximate the schedular criteria for a 
rating in excess of 10 percent for pes planus.

The Board parenthetically notes that the May 2004 VA examiner 
also indicated that the veteran has bilateral hallux valgus 
deformities secondary to pes planus.  As noted in the 
introduction to this decision, this medical evidence raises a 
claim for secondary service connection for bilateral hallux 
valgus deformities of the feet and such issue is referred to 
the RO for appropriate action.  

In making this determination, the Board was cognizant of the 
veteran's complaints of bilateral foot pain, and specifically 
considered the requirements of 38 C.F.R. §§ 4.40 and 4.45, as 
well as the guidelines established by DeLuca, supra.  Despite 
these subjective complaints, the record does not contain 
objective evidence by which it can be factually ascertained 
that there is or would be any functional impairment 
attributable to the veteran's complaints of bilateral foot 
pain which would warrant a schedular rating in excess of the 
10 percent evaluation currently in effect.

The Board concludes that the preponderance of the evidence is 
against the claim and the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

As an additional matter, the Board finds that the veteran is 
not entitled to consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  The veteran has failed to 
present any evidence of particular circumstances, such as 
frequent periods of hospitalization or marked interference 
with employment due to his service-connected pes planus, that 
render impractical the application of the regular rating 
criteria.  The VA examiner noted in 2004 that the veteran had 
a sedentary profession (accountant) and the disability's 
effect on his occupation was mild.  There is no evidence, 
such as statement from an employer, showing that the veteran 
has been economically harmed, solely by his service-connected 
pes planus, beyond the degrees of disability anticipated by 
the 10 percent rating.  In the absence of factors suggestive 
of an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  As there is no objective 
evidence showing that the veteran's service-connected pes 
planus, by itself, has a substantial impact upon his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, a referral for 
consideration of an extraschedular evaluation, under the 
guidelines of 38 C.F.R. § 3.321(b)(1), is not warranted.

Residuals of a Post-operative Partial Thyroidectomy

Review of the evidence failed to demonstrate that a 
compensable rating is warranted for residuals of a post-
operative partial thyroidectomy.  In order to warrant the 
next higher rating under Diagnostic Code 7902, the residuals 
must include disfigurement.  Effects on other organs are 
rated under diagnostic codes applicable to the affected 
organ.  The objective evidence from VA examinations in 1999 
and 2004 revealed no such residual disability.  There was no 
finding of disfigurement, only a well-healed, asymptomatic 
linear scar approximately 8-10 cm. In length  The veteran 
voiced subjective complaints of feeling like there was 
something in the throat, but the physical  examination of the 
thyroid was normal and there was no indication that other 
organs, such as the larynx, trachea, or esophagus were 
affected.  The examiner concluded that there was no evidence 
of residuals from the status post partial thyroidectomy.  As 
such, the Board concludes that the disabling effects of the 
service-connected residuals of a post-operative thyroidectomy 
do not meet or more nearly approximate the criteria for a 
compensable evaluation.  The evidence preponderates against a 
compensable rating for residuals of a post-operative 
thyroidectomy and reasonable doubt is not for application.  
See generally Gilbert, supra; Ortiz, supra.

In this case, there has been no showing that the veteran's 
service-connected residuals of a post-operative thyroidectomy 
has independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating the disability in question.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell, supra; Shipwash, 
supra; Moyer, supra; Van Hoose, supra.

Diverticulum of the Right Hypopharynx

The evidence in this matter does not establish that a 
compensable evaluation is warranted for diverticulum of the 
right hypopharynx.  The VA examiner in 1999 found that the 
disability was not currently causing the veteran any 
problems.  The VA examiner who conducted the examination in 
2004 also concluded that there was no evidence of disability 
resulting from service-connected diverticulum of the right 
hypopharynx.  The veteran's subjective complaints of feeling 
like there was something in his throat were duly noted, but 
he denied having any food getting struck in his throat.  In 
order to warrant a compensable rating under Diagnostic Code 
7203, there must be at least a moderate obstruction of the 
esophagus.  The objective evidence fails to establish the 
presence of a moderate obstruction of the esophagus.  Since 
the evidence preponderates against the veteran's claim for a 
compensable evaluation for diverticulum of the right 
hypopharynx, reasonable doubt is not for application.  See 
generally Gilbert, supra; Ortiz, supra.

Review of the record has not revealed any objective evidence, 
such as frequent hospitalizations or marked interference with 
work, which is attributable to diverticulum of the right 
hypopharynx.  Consequently, further development pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell, supra; 
Shipwash, supra; Moyer, supra; Van Hoose, supra.




Tinea Pedis

As noted under Laws and Regulations, the schedular criteria 
for skin disorders were changed effective August 30, 2002.  
Because the veteran's claim was filed before the regulatory 
change occurred, the Board must undertake a three-part 
analysis:  
1) Determine whether the intervening change is more favorable 
to the veteran, which may require application of each version 
of the regulations to the facts of the case; 2) If the 
amendment is more favorable, application of that provision to 
rate the disability for the periods from and after the 
effective date of the regulatory change; 3) Application of 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000); 38 C.F.R. § 
3.114(a) (2003).  The Board finds that the older criteria are 
more favorable to the veteran, in that, they do not require a 
minimal percentage of the body area be affected or the use of 
systemic therapy to warrant higher ratings. 

The objective evidence in this matter does not indicate that 
an increased evaluation is warranted for tinea pedis under 
either the old criteria or the new criteria.  To warrant a 
higher evaluation under the new criteria, the evidence must 
show that tinea pedis affects at least 5 to less than 20 
percent of the entire body, or 5 to less than 20 percent of 
exposed areas, or it requires the use of intermittent 
systemic therapy or other immunosuppressive drugs for a total 
duration of six weeks or more (but not constantly) over a 12-
month period.  In 2004, the veteran reported that he has 
never consulted a podiatrist.  He indicated he uses only toe 
and foot creams to treat his tinea pedis.  The veteran's 
subjective complaints disclosed that the tinea pedis 
manifested itself between his toes with itching.  He further 
stated that it flares up two to three times per month for two 
to three days at a time.  The examiner confirmed that there 
was thickened, invaginated skin between the fourth and fifth 
toes bilaterally and examination of the left foot revealed 
onychomycosis of the fourth and fifth toenails, although 
there was no active tinea pedis at the time of the 
examination.  The clinician specifically reported that there 
was no evidence of tinea pedis and that, while there was 
onychomycosis, it was not disabling.  The affected area found 
on examination, as well as that subjectively described by the 
veteran, is too small to warrant a compensable rating under 
the new criteria.  The veteran's use of toe and foot creams 
also fails to establish that a higher level of disability is 
warranted under the revised criteria.

The evidence also fails to substantiate the criteria for a 
compensable rating under the old criteria.  As noted above, 
tinea pedis was not found on the veteran's most recent 
examination.  There was only onychomycosis of the fourth and 
fifth toenails, which the examiner deemed to be nondisabling.  
On examination in 1999 there was evidence of some scaling and 
irritation between the toes, but this did not affect an 
exposed surface or an extensive area.  Accordingly, the Board 
concludes that the evidence in this matter does not warrant a 
compensable rating under the old criteria.  The evidence 
preponderates against entitlement to a compensable rating for 
tinea pedis.  Therefore, reasonable doubt does not apply.  
See generally Gilbert, supra; Ortiz, supra.

Objective evidence does not establish any exceptional 
circumstances, such as frequent hospitalizations or marked 
interference with work, which are attributable to tinea 
pedis.  Under these circumstances further development 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell, supra; Shipwash, supra; Moyer, supra; Van Hoose, 
supra.


ORDER

A rating in excess of 10 percent for pes planus is denied.

An increased (compensable) rating for residuals of a post-
operative partial thyroidectomy is denied.

An increased (compensable) rating for diverticulum of the 
right hypopharynx is denied.

An increased (compensable) rating for tinea pedis is denied.


REMAND

As noted in the introduction to the above decision, when the 
veteran filed his Notice of Disagreement with the RO's July 
2000 decision, it included the issue of entitlement to a 
compensable rating for vasomotor rhinitis.  By rating 
decision in July 2004, the Appeal Management Center granted 
an increase to 30 percent.  In its decision and subsequent 
notice to the veteran, the RO indicated that the 30 percent 
rating represents the maximum evaluation under the diagnostic 
code for allergic or vasomotor rhinitis (38 C.F.R. § 4.97, 
Diagnostic Code 6522).  However, the effective date assigned 
for the increase was May 11, 2004, which leaves the issue of 
entitlement to a compensable rating from April 26, 1999 (date 
of receipt of current reopened claim) to May 10, 2004 in 
appellate status.  Moreover, the veteran submitted a 
statement in September 2004, indicating that he continued to 
disagree with the rating for his rhinitis.  He referred to 
functional impairment associated with his rhinitis and 
claimed that a higher rating is warranted.  A rating in 
excess of 30 percent is possible under the criteria for 
assigning an extraschedular evaluation.  See 38 C.F.R. 
§ 3.321(b)(1).  

The RO's failure to issue a supplemental statement of the 
case is a procedural defect requiring remand.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  Pursuant to the provisions of 
38 C.F.R. § 19.9(a) (2004), if correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action. 

Accordingly, this case is REMANDED for the following action:

The RO should issue an appropriate 
supplemental statement of the case with 
regard to the issue of entitlement to a 
compensable rating for the veteran's 
rhinitis from April 26, 1999 (date of 
receipt of current reopened claim) to May 
10, 2004, and to a rating in excess of 30 
percent thereafter with consideration of 
38 C.F.R. § 3.321(b)(1), and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.



	                        
____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


